Eastman, J.
If the evidence which was excepted to was competent, it must be upon the ground that it was a part of the res gestee. Upon other principles it could not be admitted against this defendant.
The principal issue to be tried was the good faith of the sale by Avery to Banfield, and whatever was said by the parties contemporaneous with the sale, and having a tendency to elucidate or *358give a character to it, and which would derive credit from it, was admissible. Sessions v. Little, 9 N. H. 271; Mahurin v. Bellows, 14 N. H. 210 ; Plumer v. French, 22 N. H. (2 Foster) 450 ; Hersom v. Henderson, 23 N. H. (3 Foster) 498.
In Newman v. Bean, 21 N. H. (1 Foster) 93, it was held that the correspondence and negotiations which led to a contract were admissible, as showing that the contract itself was bond fide. But a recital of past transactions is not competent. This is clear. Haynes v. Rutter, 24 Pick. 242.
The negotiations for the goods in controversy commenced in Boston on the 8th day of May, and the parties at once left, and in the evening of that day arrived at Wolfborough, where the goods were. They then closed the bargain, and commenced taking an inventory of the goods the same evening. Now what was said between Banfield and Avery at the store in Boston, on that morning, in the progress of the negotiations and connected with them, was, under the rule, competent evidence, as tending to show the character of the sale. It was contemporaneous with the main fact — the good faith of the sale — and had a tendency to unfold the nature of the transaction and to derive credit from it. So also what was said at the attorney’s office was admissible upon the same principles. Johnson v. Elliott, 26 N. H. (6 Foster) 67.
But the testimony of Davis as to what the plaintiff said after the sale and transfer of the goods, was incompetent. Davis had nothing to do with the sale or purchase of the goods. The negotiations had all been completed, the invoice of the goods taken, the payment of the money made, and Banfield had taken possession of the property. The business was all finished, and the statement of the plaintiff at that time that he had bought out Avery was in no way part of the res gestee, nor contemporaneous with the sale, but a recital of past transactions, when the plaintiff was making inquiries as to other matters. For the admission of this evidence the verdict must be set aside and a

New trial granted.